UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7399



JOE ROGERS,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Director of SCDC; BARBARA
SKEEN, Director of Health Services; ROBERT
WARD, Warden of Evans Correctional Institu-
tion; PRAVIN R. PATEL, Doctor at Evans Correc-
tional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-99-2085-6-20AK)


Submitted:    February 24, 2000            Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joe Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joe Rogers appeals the district court’s order denying relief

on his civil rights complaint.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court. See Rogers v.

Catoe, No. CA-99-2085-6-20AK (D.S.C. Sept. 24, 1999).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2